DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 8th 2021 (hereafter “the amendment”) has been accepted and entered.
Response to Arguments
Applicant's arguments filed November 8th 2021 have been fully considered but they are not persuasive. 
Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 (see 103 rejection section below). The new limitations added concerning the spacing of the elastomeric band and taper have been addressed below and are rejected over the prior art.
The objection to the drawings is maintained, as the features from cancelled claim 8 have been incorporated into claim 6, and as such claim 6 contains limitations not shown in the figures.
The rejections of Claims 2, 3, and 6 under 35 U.S.C. 112(b) have been withdrawn as a result of the amendment. However, Claim 1 is now rejected under 35 U.S.C. 112(b).
The double patenting rejection has been withdrawn as a result of the amendment.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features listed below (in the bulleted list) must be shown or the features canceled from the claims.  No new matter should be entered.
The following features are present in Claim 6, and are absent from Figure 4, which depicts the closure of Claim 6:
The outer wall tapering inwardly between the upper and lower end
An elastomeric band coupled to the sleeve on the inner surface of the outer wall
The elastomeric band being closer to the upper end than the lower end
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic Such claim limitation is: “a closure” in claim 6. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “said outer wall tapering inwardly a full length between said lower end and said upper end”. It is unclear what the phrase “tapering inwardly a full length” is intended to mean. For example, it is not known if this “length” is intended to mean that the wall tapers by one length, which would presumably be the diameters of the upper and lower ends; or if it is instead intended to mean that the container simply tapers along the length of the wall between the upper and lower ends. Therefore, the claim is indefinite. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hamdan (US 20050076980) in view of Mogil (US 6073796) in further view of Hinchcliff (US 2035384). 
Hamdan teaches a condiment bottle cover assembly (12) said assembly comprising: a sleeve (12) being positionable around a condiment bottle (Fig 3; positionable around a container, and is capable of being positioned around a condiment bottle) wherein said sleeve is configured to inhibit a user from touching the condiment bottle (by being disposed on the container, the sleeve prevents a user from touching that portion of the container), said sleeve being comprised of a fluid impermeable material (impervious to water; paragraph [0016]) wherein said sleeve is configured to inhibit the transmission of bacteria between the user and the condiment bottle (by being disposed on the container, the sleeve prevents bacteria from travelling between the user and the bottle); that the sleeve (12) has an upper end (14a), a lower end (14b) and an outer wall extending therebetween (body of 12 between 14a and 14b), each of said upper end and said lower end being open (Fig 1, open to accommodate container 10) wherein said sleeve is configured to accommodate a condiment bottle with a greater length than said sleeve (Fig 3; the sleeve is configured that it may accommodate a bottle with a greater length than the sleeve, when the sleeve is in such a position as pictured in Fig 3), said outer wall having an inside surface (inner surface of 12; by virtue of being a 3 dimensional object, it has an interior surface).and an elastomeric band (16a) being coupled to said sleeve wherein said elastomeric band is configured to bias said sleeve against the condiment bottle for retaining said sleeve around the condiment bottle (paragraph [0029]; elastomeric loop allows the sleeve to fit the receptacle).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by Hamdan by adding that the sleeve tapers towards the upper end of the container as disclosed by Mogil in order to secure the container within the container. If the upper end of the sleeve is of a smaller diameter, this prevents the container held within the sleeve from slipping out of said sleeve during use or when the container is picked up, while the wider lower diameter prevents the sleeve from becoming stuck when a user wishes to remove the sleeve from the container. One of ordinary skill in the art would have understood the advantages of creating a bottle cover with a tapered profile and would have been motivated to modify the container of Hamdan as such.
Hamdan in view of Mogil as applied to Claim 1 above teaches all the limitations of Claim 1, but does not teach the elastomeric band being spaced from the upper end the said sleeve. However, Hinchcliff teaches the elastomeric band being spaced apart from said upper end of said sleeve (col. 4 lines 30-33; the article is provided with a hem in which is disposed a rubber band (annotated Fig 1), as such, the band is spaced apart from the top of the hem (i.e. the top end of the sleeve)).

    PNG
    media_image1.png
    478
    716
    media_image1.png
    Greyscale

Annotated Fig 1 – a diagram of a typical hem, with an elastomeric band shown inside the hem for reference. A typical hem, understood in the art, may comprise a portion of material, folded over, and sewn (indicated by the dashed line above) in order to create a straight edge, forming a “pocket” of material inside which an elastomeric band can be placed (Hinchcliff; col. 4 lines 30-33; the article is provided with a hem in which is disposed a rubber band (emphasis added)). Since the band is located inside the pocket of fabric, the band is located a distance from the top of the hem (this distance may be equal to the thickness of the fabric, or a greater width depending on the height of the hem).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by Hamdan by adding the elastomeric band spaced apart from the top of the sleeve as disclosed by Hinchcliff in order to secure the sleeve against the container wall (col. 4 lines 30-33) by containing it inside a hem. The elastic band is at less risk of being removed from the exterior of the sleeve inadvertently which would have been obvious to one of ordinary skill in the art, given by the fact that it was already obvious to one (i.e. Hinchcliff) to do so.
Regarding Claim 4, Hamdan in view of Mogil in further view of Hinchcliff as applied to Claim 1 above teaches all the limitations of Claim 4, but does not teach the elastomeric band being on the inside surface of the outer wall. However, Hinchcliff teaches that the elastomeric band is positioned on said inside surface of said outer wall (col. 4 lines 30-33; the article is provided with a hem in which is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by Hamdan by adding the elastomeric band being on the inside surface of the outer wall as disclosed by Hinchcliff in order to secure the sleeve against the container wall (col. 4 lines 30-33). Providing the elastomeric band on the inside of the sleeve, such as inside a hem (as disclosed by Hinchcliff) prevents the band from becoming removed from the exterior of the sleeve, such as by being slid off during use by a user of the container. Positioning the elastomeric band on the inside of the sleeve would have been obvious to one of ordinary skill in the art, given by the fact that it was already obvious to one (i.e. Hinchcliff) to do so. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamdan (US 20050076980) in view of Mogil (US 6073796).
Regarding Claim 6, Hamdan teaches a condiment bottle cover assembly (12) for inhibiting the transfer of bacteria between a condiment bottle and a user (functional language), said assembly comprising: a sleeve (12) being positionable around a condiment bottle (Fig 3; positionable around a container, and is capable of being positioned around a condiment bottle) wherein said sleeve is configured to inhibit a user from touching the condiment bottle (by being disposed on the container, the sleeve prevents a user from touching that portion of the container), said sleeve being comprised of a fluid impermeable material (impervious to water; paragraph [0016]) wherein said sleeve is configured to inhibit the transmission of bacteria between the user and the condiment bottle (by being disposed on the container, the sleeve prevents bacteria from travelling between the user and the bottle); said sleeve (12) having an upper end (14a), a lower end (14b) and an outer wall extending therebetween,(body of 12 between 14a and 14b)  said outer wall having an inside surface (inner surface of 12; by virtue of being a 3 dimensional object, it has an interior surface); each of said upper end and said lower end being open 
Hamdan as applied to Claim 6 above teaches all the limitations of Claim 6, but does not teach the outer wall having a cut extending from the upper end to the lower end or a closure coupled to the cut. However, Mogil teaches that the outer wall has a cut (Fig 4; space between 58 and 56) extending from said upper end toward said lower end, said cut having a first bounding edge (edge of 58 along zipper 62) and a second bounding edge (edge of 56 along zipper 62), and a closure (62) being coupled to said outer wall of said sleeve (24), said closure including a first portion (edge of 62 along 58) being coextensive with said first bounding edge of said cut (edge of 58 along zipper 62) said closure including a second portion (edge of 62 along 56) being coextensive with said second bounding edge of said cut (edge of 56 along zipper 62) said first portion releasably engaging said second portion (releasably engaged via zipper) for closing said cut wherein said closure is configured to retain said sleeve around the condiment bottle (Fig 1; zipper is closed, closure retaining sleeve around container).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by Hamdan by adding a closure being applied to the bounding edges of the cut as disclosed by Mogil in order to allow a user to selectively retain the sleeve to the container (Col. 1 lines 60-63; Col. 7 lines 44-47). When employing a sleeve that has a narrower diameter at the top end than the bottom end, allowing for the relaxation of the narrower diameter (i.e. by creating a cut in the wall) creates sufficient room through which the container can exit the sleeve, and a closure of the cut is necessary to hold the sleeve in a closed position before removal of the sleeve. If a closure were not present, the cut would allow the container to pass freely though the opening, and might slip out of the sleeve at undesired times. One of ordinary skill in the art would have understood that retention of the sleeve is a beneficial feature and would have been  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hamdan (US 20050076980) Hamdan (US 20050076980) in view of Mogil (US 6073796) and Hinchcliff (US 2035384) in further view of Mardukhayev (US 20180282022).
Regarding Claim 1, Hamdan in view of Mogil and Hinchcliff as applied to Claim 1 above teaches all the limitations of Claim 1, including that the sleeve is configured to inhibit the transmission of bacteria between the user and the condiment bottle. However, Mardukhayev additionally teaches that the sleeve (10) is configured to inhibit the transmission of bacteria between the user and the condiment bottle (abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by Hamdan by adding that the sleeve is configured to inhibit bacteria transmission as disclosed by Mardukhayev in order to prevent bacteria, which can contaminate the contents of the bottle or make a user of the bottle ill, from coming into contact with the bottle wall and thus presenting an undesirable hazard to a user of the bottle. One of ordinary skill in the art would have understood that it is advantageous to supply a sleeve that prevents the transmission of bacteria and would be motivated to modify the invention of Hamdan in view of Mogil and Hinchcliff as such. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamdan (US 20050076980) in view of Mogil (US 6073796) and Hinchcliff (US 2035384) in further view of Sanders (US 20210130040).

Hamdan as applied to Claim 6 above teaches all the limitations of Claim 6, but does not teach the outer wall having a cut extending from the upper end to the lower end or a closure coupled to the cut. However, Mogil teaches that the outer wall has a cut (Fig 4; space between 58 and 56) extending from said upper end toward said lower end, said cut having a first bounding edge (edge of 58 along zipper 62) and a second bounding edge (edge of 56 along zipper 62), and a closure (62) being coupled to said outer wall of said sleeve (24), said closure including a first portion (edge of 62 along 58) being coextensive with said first bounding edge of said cut (edge of 58 along zipper 62) said closure including a second portion (edge of 62 along 56) being coextensive with said second bounding edge of said cut (edge of 56 along zipper 62) said first portion releasably engaging said second portion (releasably engaged via zipper) for closing said cut wherein said closure is configured to retain said sleeve around the condiment bottle (Fig 1; zipper is closed, closure retaining sleeve around container).

Hamdan in view of Mogil does not teach the elastomeric band being on the inside surface of the outer wall. However, Hinchcliff teaches that the elastomeric band is positioned on said inside surface of said outer wall (col. 4 lines 30-33; the article is provided with a hem in which is disposed a rubber band (emphasis added); the elastic material being inside the hem places it on an inner surface of the wall).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by Hamdan in view of Mogil by adding the elastomeric band being on the inside surface of the outer wall as disclosed by Hinchcliff in order to secure the sleeve against the container wall (col. 4 lines 30-33). Providing the elastomeric band on the inside of the sleeve, such as inside a hem (as disclosed by Hinchcliff) prevents the band from becoming 
Hamdan in view of Mogil in further view of Hinchcliff as applied to Claim 6 above teaches that the sleeve is configured to accommodate the condiment bottle with a greater length than said sleeve (Hamdan; Fig 3; the sleeve is configured that it may accommodate a bottle with a greater length than the sleeve, when the sleeve is in such a position as pictured in Fig 3). In addition, Sanders teaches that the sleeve (100) is configured to accommodate the condiment bottle with a greater length than said sleeve (Fig 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by Hamdan in view of Mogil in further view of Hinchcliff by adding that the sleeve can accommodate a bottle with a greater length than the sleeve as disclosed by Sanders in order to extend both ends of the container through the ends of the sleeve (paragraph [0034]). This is advantageous because, in the case of a condiment bottle, the entire bottle would not be obstructed from view or access of the user; if the sleeve were longer than the container, the opening of the container would be blocked by the sleeve and a user would not be able to access the condiment. Additionally, having access to both ends of a bottle allows a user to have a visual indicator of if the bottle is empty (in the case of transparent or semi-transparent condiment bottles) or to view at least a portion of the label of the bottle. One of ordinary skill in the art would have understood these advantages of creating a sleeve configured to accommodate a bottle of greater length than the sleeve and would have been motivated to modify the container of Hamdan in view of Mogil in further view of Hinchcliff as such.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ELISABETH SULLIVAN/Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735